                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


CHRISTOPHER COTY MAIER,

                  Plaintiff,

                  v.                                              CASE NO. 19-3248-SAC

STATE OF KANSAS, et al.,

                  Defendants.

                                                    ORDER

          Plaintiff, Christopher Coty Maier, is a state prisoner housed at Lansing Correctional

Facility in Lansing, Kansas. Plaintiff filed this pro se civil rights action on December 2, 2019.

Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g). Court records

fully establish that Plaintiff “has, on 3 or more prior occasions, while incarcerated . . . , brought

an action or appeal in a court of the United States that was dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may be granted.”1 Accordingly,

he may proceed in forma pauperis only if he establishes a threat of imminent danger of serious

physical injury. Id. The Court has examined the Complaint, which is largely incomprehensible

and appears to be legally frivolous, and finds no showing of imminent danger of serious physical

injury.

          Accordingly, pursuant to § 1915(g) Plaintiff may not proceed in forma pauperis in this

civil action. Plaintiff is given time to pay the full $400.00 district court filing fee2 to the Court.


1
  Prior to filing the instant complaint on December 2, 2019, the court finds at least three prior civil actions filed by
Plaintiff which qualify as “strikes” under § 1915(g). See Maier v. Kansas, Case No. 17-3221 (Doc. 6); Maier v.
Kansas, Case No. 17-3092 (Doc. 3); Maier v. United States, Case No. 17-3085 (Doc. 7); Maier v. Pokorny, Case
No. 16-3235 (Doc. 12); Maier v. Kansas, Case No. 16-3219 (Doc. 31).
2
  If a person is not granted in forma pauperis status under § 1915, the fee to file a non-habeas civil action includes
the $350.00 fee required by 28 U.S.C. § 1914(a) and a $50.00 general administrative fee pursuant to § 1914(b) and
the District Court Miscellaneous Fee Schedule prescribed by the Judicial Conference of the United States.

                                                           1
If Plaintiff fails to pay the full fee within the prescribed time, the Complaint will be dismissed

based upon Plaintiff’s failure to satisfy the statutory district court filing fee required by 28 U.S.C.

§ 1914.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff is granted until

January 6, 2020, to submit the $400.00 filing fee. The failure to submit the fee by that date will

result in the dismissal of this matter without prejudice and without additional prior notice.

          IT IS SO ORDERED.

          Dated December 6, 2019, in Topeka, Kansas.



                                               s/ Sam A. Crow
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                  2
